USCA11 Case: 21-10342    Date Filed: 11/29/2021   Page: 1 of 4




                                        [DO NOT PUBLISH]
                          In the
         United States Court of Appeals
                For the Eleventh Circuit

                  ____________________

                        No. 21-10342
                  Non-Argument Calendar
                  ____________________

UNITED STATES OF AMERICA,
                                            Plaintiff-Appellee,
versus
HUGO VALENCIA MENDOZA,
a.k.a. Uriel Valencia Mendoza,
a.k.a. Yiyo,


                                        Defendant-Appellant.
USCA11 Case: 21-10342            Date Filed: 11/29/2021         Page: 2 of 4




2                         Opinion of the Court                      21-10342

                        ____________________

            Appeal from the United States District Court
                for the Northern District of Georgia
             D.C. Docket No. 1:19-cr-00278-LMM-JSA-1
                      ____________________

Before WILSON, ROSENBAUM, and ANDERSON, Circuit Judges.
PER CURIAM:
       Hugo Valencia Mendoza appeals his sentence of imprison-
ment for 210 months following his guilty plea for conspiring to pos-
sess methamphetamine with intent to distribute, in violation of 21
U.S.C. §§ 841(a)(1), (b)(1)(A), and 846, and aiding and abetting the
possession of methamphetamine with intent to distribute, in viola-
tion of 21 U.S.C. § 841(a), (b)(1)(A) and 18 U.S.C. § 2. Mendoza
contends the district court erred by applying a two-level enhance-
ment under U.S.S.G. § 2D.1.1(b)(5) for his offense involving the im-
portation of methamphetamine. He argues that the word “in-
volved” in § 2D.1.1(b)(5) is unconstitutionally vague. After careful
review, we affirm.
      The district court committed no error.1 Mendoza’s argu-
ment is foreclosed by the Supreme Court’s decision in Beckles v.
United States, 137 S. Ct. 886 (2017). In Beckles, the Supreme Court

1 We review constitutional challenges to a district judge’s use of the Sentenc-
ing Guidelines de novo. United States v. Matchett, 802 F.3d 1185, 1191 (11th
Cir. 2015).
USCA11 Case: 21-10342            Date Filed: 11/29/2021       Page: 3 of 4




21-10342                  Opinion of the Court                             3

held that the advisory Sentencing Guidelines cannot be challenged
as unconstitutionally vague. 137 S. Ct. at 892. The Supreme Court
explained that the “void for vagueness” doctrine has been applied
to two kinds of criminal laws: “laws that define criminal offenses
and laws that fix the permissible sentences for criminal offenses.”
Id. Because the Guidelines do neither, but rather serve as a non-
binding guide to aid judges in their sentencing, the vagueness doc-
trine does not apply to the Sentencing Guidelines. Id. Further, the
Supreme Court reasoned that the Guidelines do not interfere with
the two policies that the void for vagueness doctrine protects—pro-
vision of notice and the avoidance of arbitrary enforcement. Id. at
894.
      Mendoza’s attempt to distinguish Beckles fails. He contends
that because of the vagueness of the word “involved” under
U.S.S.G. § 2D.1.1(b)(5), 2 district court judges across the country
could apply the enhancement to anyone no matter how far down
the chain of distribution. But in this specific case, it makes no dif-
ference how the district court applied the enhancement provision
because Mendoza challenges only the vagueness of § 2D.1.1(b)(5),
and the Supreme Court held that the advisory guidelines—




2 We previously declined to interpret the word “involved” narrowly and de-
termined the language used by the Sentencing Guidelines supports a broader
reading of the word “involved.” See United States v. Perez-Oliveros, 479 F.3d
779, 784 (11th Cir. 2007).
USCA11 Case: 21-10342      Date Filed: 11/29/2021   Page: 4 of 4




4                    Opinion of the Court              21-10342

including § 2D.1.1(b)(5)—cannot be unconstitutionally vague in
any case as a matter of law. See Beckles, 137 S. Ct. at 894–95.
      AFFIRMED.